NO. 12-02-00335-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§
	APPEAL FROM THE 


IN THE MATTER OF F.C.,§
	COUNTY COURT AT LAW OF
A JUVENILE

§
	HOUSTON COUNTY, TEXAS




OPINION

	In one issue, the State of Texas appeals the trial court's suppression of evidence relating to
F.C.'s charge of evading detention.  We dismiss this appeal for want of jurisdiction.

Background
	On August 22, 2001, the State filed an "Original Petition Alleging Delinquent Conduct"
against F.C., contending that on or about August 1, F.C. "did then and there, intentionally flee from
Chris Callas, a person the defendant knew was a peace officer who was attempting lawfully to arrest
the defendant."  On October 16, F.C. filed a motion to suppress the evidence of his arrest because 
the arrest was 1) without any reasonable suspicion that he engaged in criminal activity, 2) not
pursuant to a reasonable investigative detention, 3) not pursuant to an arrest warrant, 4) absent
exigent circumstances, and 5) without probable cause to believe he was engaged in criminal activity.
	On November 7, the State amended its original petition, alleging that F.C. "did then and
there, intentionally flee from Chris Callas, a person the defendant knew was a peace officer who was
attempting lawfully to detain the defendant."  The amended petition changed the offense from
evading arrest to evading detention, in violation of section 38.04 of the Texas Penal Code. (1)
	That same day, the trial court heard F.C.'s motion to suppress and at the conclusion of the
hearing, the trial court took the matter under advisement.  On October 30, 2002, the trial court
granted F.C.'s motion to suppress.  In one issue, the State appeals the trial court's order suppressing
F.C.'s arrest and contends that because the officers had "reasonable suspicion" to detain F.C., the
evidence of his arrest should not have been suppressed.

Jurisdiction (2) 	The State has the right to appeal certain orders in criminal cases, including a trial court's
grant of a motion to suppress evidence.  See Tex. Crim. Proc. Code Ann. art. 44.01(a)(5) (Vernon
Supp. 2003).  However, juvenile cases, although quasi-criminal in nature, are civil proceedings that
are governed by the Texas Family Code and not the Texas Code of Criminal Procedure.  The right
to appeal in a juvenile case rests solely with the child, leaving the State without any statutory or
common-law authority to appeal from an adverse ruling in such a case.  See Tex. Fam. Code Ann.
§ 56.01 (Vernon 2002); see also C.L.B. v. State, 567 S.W.2d 795, 796 (Tex. 1978); In the Matter
of S.N., 95 S.W.3d 535, 537 (Tex. App.- Houston [1st Dist.] 2003, pet. filed).  Therefore, the State
lacks standing to bring this appeal.  Id. 
	We dismiss this appeal for want of jurisdiction.

  JAMES T. WORTHEN 
									     Chief Justice

Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)
1.  Section 38.04 of the Texas Penal Code makes it a Class B misdemeanor to "intentionally flee from a
person he knows is a peace officer attempting lawfully to arrest or detain him."  Tex. Penal Code Ann. § 38.04
(Vernon 2003).
2.  Neither party discusses how this court has jurisdiction over the instant case in their briefs; therefore, we
will address the issue on our own motion.  See Texas Ass'n of Business v. Texas Air Control Bd., 852 S.W.2d 440,
445-46 (Tex. 1993).